               Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
   DEVELOPMENT,                                      §         CIVIL ACTION NO. 6:20-cv-481
                                                     §
             Plaintiff,                              §           JURY TRIAL DEMANDED
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., EMC CORPORATION, AND                        §
   VMWARE, INC.                                      §
                                                     §
             Defendants.
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against Dell

Technologies Inc., Dell Inc., EMC Corporation, and VMWare, Inc. (collectively, “Defendants”)

and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. (“Dell”) is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.




                                                      1
             Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 2 of 14




       4.      On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell.

       5.      On information and belief, defendant EMC Corporation (“EMC”) is a

Massachusetts corporation with a principal place of business at One Dell Way, Round Rock, Texas

78682. EMC Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

       6.      Upon information and belief, VMware, Inc. (“VMWare”) is a Delaware corporation

with two established places of business in this District, including two in Austin, Texas with over

700 employees.

       7.      Upon information and belief, VMWare was acquired by EMC in 2004 and

conducted an initial public offering of Class A common stock in August 2007. On or around

September 2016, Dell acquired by EMC. As a result, EMC became a wholly-owned subsidiary of

Dell, and VMWare became an indirectly-held, majority-owned subsidiary of Dell. Under the rules

of the New York Stock Exchange, VMWare is a controlled company. As of January 31, 2020, Dell

controlled approximately 80.9% of VMWare’s outstanding common stock, including 31 million

shares of its Class A common stock and all of it Class B common stock.

                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 9,164,800

       8.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       9.      On October 20, 2015, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,164,800 (“the ‘800 Patent”), entitled “Optimizing Latencies in




                                                   2
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 3 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 4 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 5 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 6 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 7 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 8 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 9 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 10 of 14
Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 11 of 14
             Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 12 of 14




and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

       24.     Defendants have received notice and actual or constructive knowledge of the ‘800

Patent since at least the date of service of this Complaint.

       25.     Since at least the date of service of this Complaint, through its actions, Defendants

have actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ‘800 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

   •   https://www.dell.com/learn/us/en/15/solutions/vmware-vcloud

   •   https://www.dell.com/downloads/global/power/ps3q07-20070562-hanson.pdf

   •   https://www.delltechnologies.com/en-us/solutions/vmware/servers-for-vmware.htm

   •   https://www.dell.com/downloads/global/vectors/dell_and_vmware_drs_ha_solutions.pd
       f

   •   https://www.dell.com/support/article/en-uk/sln314727/dell-s-customization-of-vmware-
       esxi-and-its-advantages?lang=en

   •   https://www.dell.com/en-us/work/shop/povw/vmware-vsphere

   •   https://docs.vmware.com/en/VMware-vSphere/index.html

   •   https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/products/vspher
       e/vmware-whats-new-in-vsphere-whitepaper.pdf

   •   https://docs.vmware.com/en/VMware-vSphere/6.7/vsphere-esxi-vcenter-server-67-
       resource-management-guide.pdf

   •   https://www.vmware.com/in/products/vsphere/drs-dpm.html


                                                      12
             Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 13 of 14




   •   https://blogs.vmware.com/performance/2018/11/sdrs-performance-vsphere67.html

   •   https://www.vmware.com/pdf/vmotion datasheet.pdf

   •   https://vspherecentral.vmware.com/t/vsphere-resources-and-availability/drs-decision-
       engine/

       26.     Since at least the date of service of this Complaint, through its actions, Defendants

have contributed to the infringement of the ‘800 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ‘800 Patent. The Accused Products are

especially made or adapted for infringing the ‘800 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ‘800 Patent.

                                             JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘800 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘800 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘800 Patent;

       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for


                                                      13
             Case 6:20-cv-00481 Document 1 Filed 06/02/20 Page 14 of 14




the infringement by Defendants of the ‘800 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: June 2, 2020                            Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                    14
